Campbell, J.,
delivered the opinion of the court.
The bond is conditioned to pay such damages as the defendant in attachment should sustain by reason of the wrongful suing out of the attachment. The declaration does not aver that the' attachment was wrongfully sued out. This is a necessary averment. The discharge of the goods claimed by a third person from the levy of the attachment and the dismissal of the attachment consist with the rightfulness of its issuance. The wrongfulness of its issuance should have been averred. Judgment affirmed.